         Case 2:19-cv-00066-JRG Document 488 Filed 08/12/20 Page 1 of 8 PageID #: 39241


                                                                     Jury Trial Exhibits of Plaintiffs

                                                                     United States District Court
                                                                      Eastern District of Texas

       OPTIS WIRELESS TECHNOLOGY, LLC, ET AL                                                             Plaintiffs' Jury Trial Exhibit List

                              v.
                                                                                                         Case Number: 2:19-CV-00066-JRG
                          APPLE INC.


Presiding Judge                             Plaintiff's Attorney                                                                          Court Reporter
  Hon. Rodney Gilstrap                          Sam Baxter/Jason Sheasby/Steven J. Pollinger                                                    Shelly Holmes
Trial Date(s)                               Defendant's Attorney                                                                          Court Deputy
  8/03/2020 - 8/11/2020                         Melissa Smith/Joseph Mueller/Mark Selwyn                                                        Jan Lockhart


PLF NO. DEF NO. DATE               MARKED    ADMITTED DESCRIPTION OF EXHIBITS                                                             BATES RANGE
                      OFFERED
PX0002                                      8/4/2020       U.S. Patent No. 8,019,332                                                      POAP_00003269 -
                                                                                                                                          POAP_00003297
PX0003                                      8/4/2020       U.S. Patent No. 8,385,284                                                      POAP_00003315 -
                                                                                                                                          POAP_00003340
PX0004                                      8/4/2020       U.S. Patent No. 8,411,557                                                      POAP_00003341 -
                                                                                                                                          POAP_00003359
PX0005                                      8/4/2020       U.S. Patent No. 9,001,774                                                      POAP_00003374 -
                                                                                                                                          POAP_00003390
PX0006                                      8/4/2020       U.S. Patent No. 8,102,833                                                      POAP_00003298 -
                                                                                                                                          POAP_00003314
PX0008                                      8/7/2020       U.S. Patent No. 8,019,332 File History                                         POAP_00000179 -
                                                                                                                                          POAP_00000680
PX0009                                      8/4/2020       U.S. Patent No. 8,385,284 File History                                         POAP_00001118 -
                                                                                                                                          POAP_00002016
PX0020                                      8/4/2020       Demo: Transmission Modes                                                       APL-UPPO_002851597
PX0022                                      8/5/2020       FDE Presentation                                                               APL-UPPO_002897091 - APL-
                                                                                                                                          UPPO_002897280
PX0035                                      8/5/2020       Spreadsheet - US Sales_Updated Products_Q2FY2013-                              APL-UPPO_002888459
                                                           Q1FY2020
PX0051                                      8/5/2020       Spreadsheet - iPhone Pricing                               APL-UPPO_002898240
PX0063                                      8/4/2020       3GPP TS 36.213 V8.8.0 (2009-09)                            APL-UPPO_000007153 - APL-
                                                                                                                      UPPO_000007229
PX0069                                      8/4/2020       Cetecom Test Report, 8/31/2016                             APL-UPPO_000806811 - APL-
                                                                                                                      UPPO_000808494
PX0071                                      8/4/2020       Intel Partial Test Report, 3/19/2019                       APL-UPPO_000879508 - APL-
                                                                                                                      UPPO_000880578
PX0076                                      8/5/2020       J1-J2-J2A Product Brief, 1/9/2012                          APL-UPPO_000511417 - APL-
                                                                                                                      UPPO_000511427
PX0084                                      8/4/2020       LTE LTX Superblock Specification, IC Design Specification, 87077DOC023323 -
                                                           LTE Modem IP (LTE300), Release xg726es2_rev2.0, 4/10/2013 87077DOC023510

PX0085                                      8/6/2020       EMAC Functional Specification, LTE UE Protocol Stack                           87077DOC000752 -
                                                           Specification, Revision 00.03, 3/11/2015                                       87077DOC000838
PX0086                                      8/4/2020       Atlas LTE System Design Document 80-VB236-15 Rev. B,                           QCOPTISAPPLE00066_000557
                                                           121/5/2014                                                                     4-
                                                                                                                                          QCOPTISAPPLE00066_000677
                                                                                                                                          1
PX0090                                      8/4/2020       Qualcomm Source Code                                                           Q1OPWAPP00066SC0001027 -
                                                                                                                                          Q1OPWAPP00066SC0001031

PX0091                                      8/4/2020       Qualcomm Source Code                                                           Q1OPWAPP00066SC0001048 -
                                                                                                                                          Q1OPWAPP00066SC0001085

PX0092                                      8/4/2020       Qualcomm Source Code                                                           Q1OPWAPP00066SC0000377 -
                                                                                                                                          Q1OPWAPP00066SC0000386


                                                                                   1
         Case 2:19-cv-00066-JRG Document 488 Filed 08/12/20 Page 2 of 8 PageID #: 39242


PLF NO. DEF NO. DATE      MARKED    ADMITTED DESCRIPTION OF EXHIBITS                                        BATES RANGE
                OFFERED
PX0094                             8/4/2020   Qualcomm Source Code                                          Q1OPWAPP00066SC0000399 -
                                                                                                            Q1OPWAPP00066SC0000403

PX0096                             8/4/2020   Qualcomm Source Code                                          Q1OPWAPP00066SC0000408 -
                                                                                                            Q1OPWAPP00066SC0000472

PX0113                             8/4/2020   Qualcomm Source Code                                          Q1OPWAPP00066SC0001204 -
                                                                                                            Q1OPWAPP00066SC0001208

PX0119                             8/4/2020   Apple Source Code                                             see separate listing
PX0120                             8/4/2020   Apple Source Code                                             see separate listing
PX0123                             8/6/2020   Andren, Filip; Optimization of Random Acess in 3G Long Term   POAP_00172665 -
                                              Evolution, Department of Electrical Engineering, Linkopings   POAP_00172773
                                              universitet, 2009
PX0124                             8/4/2020   Dahlman, Erik, et al; 4G LTE/LTE-Advanced for Mobile             POAP_00172774 -
                                              Broadbank,2011                                                   POAP_00173204
PX0125                             8/4/2020   Khan, Farooq; LTE for 4G Mobile Broadband, Air Interface         POAP_00173205 -
                                              Technologies and Performance, 2009                               POAP_00173710
PX0126                             8/4/2020   iPHone 11 Max Teardown - iFixit, 04/28/2020                      POAP_00173711 -
                                                                                                               POAP_00173769
PX0128                             8/4/2020   Holma, Harri and Toskala, Antti; LTE for UMTS, Evolution to POAP_00173787 -
                                              LTE-Advanced, 2d ed., 2011                                       POAP_00174345
PX0138                             8/4/2020   Sesia, Stefania, et al; LTE - The UMTS Long Term Evolution - POAP_00174377 -
                                              From Theory to Practice, 2nd. Ed., 2011                          POAP_00175154
PX0190                             8/5/2020   Newsroom: Apple introduces iPhone 5, 9/12/2012                   POAP_00192837 -
                                                                                                               POAP_00192840
PX0192                             8/5/2020   Newsroom: Apple introduces iPhone 7 & iPhone 7 Plus, the best, POAP_00192845 -
                                              most advance iPHone ever, 9/7/2018                               POAP_00192853
PX0337                             8/5/2020   Press Release: Apple Announces iPhone 6 & iPhone 6 Plus - The POAP_00195622 -
                                              Biggest Advancements in iPhone History, 9/9/2014                 POAP_00195625
PX0360                             8/5/2020   Diaz, Jesus; Best Reason to Upgrade to iPhone XS? The LTE        POAP_00195839 -
                                              Speeds, Tom's Guide, 9/18/2018                                   POAP_00195846
PX0374                             8/5/2020   iPhone Buyer Survey - Apple Market Research & Analysis FY13 APL-UPPO_002574296 - APL-
                                              Q1                                                               UPPO_002574455
PX0387a                            8/5/2020   Global Patent License Agreement between Qualcomm and Apple, APL-UPPO_000882303 - APL-
                                              4/1/2019                                                         UPPO_000823646
PX0484a                            8/5/2020   Settlement and Release Agreement between Qualcomm Inc. and APL-UPPO_002888507 - APL-
                                              Apple Inc., 4/16/2019                                            UPPO_002888629
PX0494                             8/5/2020   Cellular QOS over LTE for FaceTime Audio, 2/20/2019              APL-UPPO_004112771 - APL-
                                                                                                               UPPO_004112786
PX0497                             8/5/2020   Email from T. Blevins to J. Williams re: Apple dips after report APL-UPPO_004162048 - APL-
                                              that future iPhone modems could lag rivals, 6/12/2017            UPPO_004162050
PX0548a                            8/4/2020   Letter from T. Miller to B. Sewell re: Optis Cellular and Optis  POAP_00112286
                                              Wireless Patent Portfolios, 1/6/2017
PX0601                             8/4/2020   iPhone 11 Pro Max Schematic D42/D43 MLB_TOP_AVUS rev APL-UPPO_001576759-APL-
                                              a, 9/7/2019                                                      UPPO_001576827
PX0935                             8/5/2020   3GPP TS 36.211 V8.2.0 (2008-03)                                  APL-UPPO_000003513
                                                                                                               - APL-UPPO_000003577
PX0937                             8/5/2020   3GPP TS 36.212 V8.0.0 (2007-09)                                  APL-UPPO_000004725 - APL-
                                                                                                               UPPO_000004754
PX0940                             8/5/2020   3GPP IS 36.331 V8.7.0 (2009-09)                                  APL-UPPO_000014376 - APL-
                                                                                                               UPPO_000014583
PX0982                             8/4/2020   Long Term Evolution (LTE/FDD) Air Interface Overview,            APL-UPPO_002394742 - APL-
                                              Qualcomm Internal Presentation, April 28 & 29, 2009              UPPO_002394885
PX1002                             8/4/2020   Intel X-GOLD Next Generation Mobile Communication                APL-UPPO_002955799 - APL-
                                              Products, X-GOLD 756 LTE Slim Modem PMB 9955 CO CO, UPPO_002956099
                                              4GCM 4G Cellular Modem, LTX LTE Transceiver Component,
                                              Intel Restricted Secret, High-level Architecture Specification
                                              Hardware Revision 0.93 Build 1, 2017-07-20 Preliminary,
                                              7/2/2017
PX1005                             8/5/2020   3GPP TS 36.321 V8.7.0 (2009-09)                               APL-UPPO_004116904


                                                                 2
         Case 2:19-cv-00066-JRG Document 488 Filed 08/12/20 Page 3 of 8 PageID #: 39243


PLF NO. DEF NO. DATE      MARKED    ADMITTED DESCRIPTION OF EXHIBITS                                           BATES RANGE
                OFFERED
PX1009                             8/5/2020   IPR Information Statement and Licensing Declaration for          POAP_00018181 -
                                              Panasonic Corporation, ETSI, 3/16/2010                           POAP_00018191
PX1175                             8/5/2020   LTE. Find the iPhone that's right for your country or region.,   POAP_00201636 -
                                              https://wwwapple.com/iphone/LTE/                                 POAP_00201686
PX1281                             8/5/2020   Apple Keynote iPhone 5 - Special Event September 2012 (Full      POAP_00206187 -
                                              Transcript), Pangambam S., The Singju Post,                      POAP_00206193
                                              https://singjupost.com/apple-keynote-iphone-5-special-event-
                                              september-2012-full-transcript/8/, 8/23/2014
PX1282                             8/5/2020   Apple Launches New iPad, New iPad Features Retina Display,       POAP_00206194 -
                                              A5X Chip, 5 Mega pixel iSight Camera & Ultrafast 4G LTE,         POAP_00206197
                                              Newsroom, 3/7/2012
PX1290                             8/5/2020   Apple Watch Series 3 Brings Built-In Cellular, Powerful New      POAP_00206247 -
                                              Health and Fitness Enhancements, Newsroom, 9/12/2017             POAP_00206258

PX1405                             8/5/2020   U.S. LTE Network Infrastructure Spending Forcast, 2013-2018,     POAP_00215248 -
                                              Market Study, Fourth uarter, 2014                                POAP_00215316
PX1491a                            8/5/2020   Qualcomm Royalty Reduction PoR                                   APL-UPPO_002572433 - APL-
                                                                                                               UPPO_002572451
PX1494                             8/5/2020   IPR Information Statement and Licensing Declaration by           POAP_00050349 -
                                              Samsung                                                          POAP_00050374
PX1525                             8/4/2020   IPR Information and Licensing Declaration by Panasonic           POAP_00018192 -
                                                                                                               POAP_00018202
PX1537a                            8/5/2020   Cellular SEP Licensing Update                                    APL-UPPO_002572394 - APL-
                                                                                                               UPPO_002572403
PX1561                             8/5/2020   https://www.apple.com/shop/buy-ipad/ipad-pro                     n/a
PX1571                             8/5/2020   US Patent No. 8,102,833                                          POAP_00003298 -
                                                                                                               POAP_00003314
PX1612                             8/4/2020   Email from Watrous to Vogel Re IP Strategy (DTX09352)            APL-UPPO_002572452 - APL-
                                                                                                               UPPO_002572495
PX1688                             8/4/2020   3GPP TS 36.212 V8.8.0 (2009-12)                                  APL-UPPO_002581902 - APL-
                                                                                                               UPPO_002581961
PX1695                             8/4/2020   3GPP TS 36.213 V8.8.0 (2009-09)                                  APL-UPPO_002581962 - APL-
                                                                                                               UPPO_002582038
PX1716                             8/5/2020   R1-060792                                                        APL-UPPO_000026360 - APL-
                                                                                                               UPPO_000026366
PX1720                             8/5/2020   R1-061184                                                        APL-UPPO_000026470 - APL-
                                                                                                               UPPO_000026482
PX1722                             8/5/2020   R1-061766                                                        APL-UPPO_000026585 - APL-
                                                                                                               UPPO_000026589
PX1743                             8/4/2020   R1-080591                                                        APL-UPPO_000027862 - APL-
                                                                                                               UPPO_000027864
PX1754                             8/5/2020   R1-081212                                                        APL-UPPO_000027906 - APL-
                                                                                                               UPPO_000027912
PX1756                             8/4/2020   R1-081289                                                        APL-UPPO_000027913 - APL-
                                                                                                               UPPO_000027916
PX1757                             8/4/2020   R1-081406                                                        APL-UPPO_004113343 - APL-
                                                                                                               UPPO_004113343
PX1758                             8/4/2020   R1-081481                                                        APL-UPPO_000027917 - APL-
                                                                                                               UPPO_000027919
PX1759                             8/4/2020   R1-081504                                                        APL-UPPO_000027920 - APL-
                                                                                                               UPPO_000027924
PX1760                             8/4/2020   R1-081567                                                        APL-UPPO_000579529 - APL-
                                                                                                               UPPO_000579544
PX1768                             8/5/2020   R2-062107                                                        APL-UPPO_000028094 - APL-
                                                                                                               UPPO_000028099
PX1769                             8/5/2020   R2-062456                                                        APL-UPPO_000028100 - APL-
                                                                                                               UPPO_000028103
PX1791                             8/5/2020   IPR Information Statement and Licensing Declaration by LG        POAP_00018203 -
                                              Electronics Inc. (ISLD-200904-002)                               POAP_00018225
PX1883                             8/4/2020   R1-081447                                                        POAP_00234100 -
                                                                                                               POAP_00234103


                                                                  3
         Case 2:19-cv-00066-JRG Document 488 Filed 08/12/20 Page 4 of 8 PageID #: 39244


PLF NO. DEF NO. DATE      MARKED    ADMITTED DESCRIPTION OF EXHIBITS                                      BATES RANGE
                OFFERED
PX1893                             8/4/2020   ISLD-200812-015                                             POAP_00233655 -
                                                                                                          POAP_00233680
PX1965                             8/6/2020   US Patent No. 8116267                                       POAP_00236183 -
                                                                                                          POAP_00236199
PX1990                             8/4/2020   R1-080129                                                   APL-UPPO_000027852 - APL-
                                                                                                          UPPO_000027854
PX1996                             8/4/2020   3GPP TS 36.521-1 V12.2.0 (2014-06)                          APL-UPPO_000811902 - APL-
                                                                                                          UPPO_000813737
PX1997                             8/4/2020   Partial Test Report for A1778                               APL-UPPO_000864856 - APL-
                                                                                                          UPPO_000865007
PX2000                             8/4/2020   Partial Test Report for A1897                               APL-UPPO_000867836 - APL-
                                                                                                          UPPO_000868057
PX2002                             8/4/2020   Partial Test Report for A1920                               APL-UPPO_000870027 - APL-
                                                                                                          UPPO_000871090
PX2003                             8/4/2020   Partial Test Report for A1921                               APL-UPPO_000871551 - APL-
                                                                                                          UPPO_000872614
PX2004                             8/4/2020   Partial Test Report for A1984                               APL-UPPO_000873379 - APL-
                                                                                                          UPPO_000874447
PX2005                             8/4/2020   Partial Test Report for A2014                               APL-UPPO_000874946 - APL-
                                                                                                          UPPO_000875110
PX2006                             8/4/2020   Partial Test Report for A2013                               APL-UPPO_000875111 - APL-
                                                                                                          UPPO_000875273
PX2007                             8/4/2020   Partial Test Report for A2013                               APL-UPPO_000875439 - APL-
                                                                                                          UPPO_000876503
PX2008                             8/4/2020   Partial Test Report for A2014                               APL-UPPO_000876707 - APL-
                                                                                                          UPPO_000877770
PX2010                             8/4/2020   Partial Test Report for A2126                               APL-UPPO_000880874 - APL-
                                                                                                          UPPO_000881945
PX2013                             8/4/2020   Partial Test Results from A1864                             APL-UPPO_002577405 - APL-
                                                                                                          UPPO_002579155
PX2014                             8/4/2020   Partial Test Result from A1975                              APL-UPPO_002580493 - APL-
                                                                                                          UPPO_002581420
PX2015                             8/5/2020   3GPP TS 36.201 V8.3.0 (2009-03)                             APL-UPPO_002581806 - APL-
                                                                                                          UPPO_002581818
PX2052                             8/4/2020   LTE TRD Paper                                               OPTIS_SUBPOENA_TMUSA_0
                                                                                                          00032-
                                                                                                          OPTIS_SUBPOENA_TMUSA_0
                                                                                                          00059
PX2064                             8/4/2020   3GPP TS 36.211 v8.9.0 (2009-12)                                POAP_00176207 -
                                                                                                             POAP_00176289
PX2074                             8/4/2020   3GPP TS 36.523-1 V8.5.0 (2010-03)                              POAP_00187913 -
                                                                                                             POAP_00189360
PX2086                             8/5/2020   https://www.apple.com/shop/buy-iphone/iphone-xr                POAP_00190137 -
                                                                                                             POAP_00190140
PX2105                             8/4/2020   Lee et al., Performance Analysis of LTE-Advanced System in the POAP_00192750 -
                                              Downlink Spatial Channel Model, 2009 IEEE International        POAP_00192752
                                              Conference on Network Infrastructure and Digital Content



PX2109                             8/4/2020   R1-074285                                                  POAP_00192783 -
                                                                                                         POAP_00192787
PX2129                             8/4/2020   https://www.apple.com/iphone/LTE/                          POAP_00229321 -
                                                                                                         POAP_00229371
PX2134                             8/4/2020   https://www.techinsights.com/blog/apple-iphone-11-pro-max- POAP_00229432 -
                                              teardown                                                   POAP_00229449
PX2142                             8/4/2020   3GPP TS 36.212 V8.8.0 (2009-12)                            APL-UPPO_000005217 - APL-
                                                                                                         UPPO_000005276
PX2214                             8/4/2020   Ahmadi, “LTE-Advanced: A Practical Systems Approach to     POAP_00171534 -
                                              Understanding the 3GPP LTE Releases 10 and 11 Radio Access POAP_00172655
                                              Technologies”
PX2308                             8/4/2020   R1-080267, “PUSCH multiplexing of data, control, and       APL-UPPO_002587570 - APL-
                                              ACK/NACK information"                                      UPPO_002587588

                                                                  4
         Case 2:19-cv-00066-JRG Document 488 Filed 08/12/20 Page 5 of 8 PageID #: 39245


PLF NO. DEF NO. DATE      MARKED    ADMITTED DESCRIPTION OF EXHIBITS                                         BATES RANGE
                OFFERED
PX2329                             8/4/2020   Sprint/D2x/Voice/log-bb-2017-03-21-13-23-24-527-diag           APL-UPPO_002957529
PX2332                             8/4/2020   ATT/D1x/Data/log-bb-2017-03-23-14-27-03-597-diag               APL-UPPO_002957532
PX2333                             8/4/2020   ATT/D1x/Data/log-bb-2017-03-23-14-28-31-724-diag               APL-UPPO_002957533
PX2334                             8/4/2020   ATT/D2x/Voice/log-bb-2017-04-17-12-05-30-155-diag              APL-UPPO_002957534
PX2335                             8/4/2020   ATT/D2x/Voice/log-bb-2017-04-17-12-00-53-951-diag              APL-UPPO_002957535
PX2336                             8/4/2020   ATT/D1x/Voice/log-bb-2017-04-17-12-02-29-456-diag              APL-UPPO_002957536
PX2337                             8/4/2020   ATT/D1x/Voice/log-bb-2017-04-17-12-22-01-999-diag              APL-UPPO_002957537
PX2338                             8/4/2020   TMO/D1X/Voice/log-bb-2017-04-20-10-44-22-536-diag              APL-UPPO_002957538
PX2339                             8/4/2020   TMO/D2X /Voice/log-bb-2017-04-20-10-44-12-370-diag             APL-UPPO_002957539
PX2341                             8/4/2020   ATT/D2x/Data/log-bb-2017-04-26-12-33-51-913-diag               APL-UPPO_002957541
PX2343                             8/4/2020   Sprint/D2x/Data/log-bb-2017-05-25-12-55-54-418-diag            APL-UPPO_002957543
PX2348                             8/4/2020   VZW/D2x/Data/log-bb-2018-07-19-19-56-35-699-diag               APL-UPPO_002957548
PX2349                             8/4/2020   VZW/D2x/Data/log-bb-2018-07-19-19-59-25-742-diag               APL-UPPO_002957549
PX2355                             8/4/2020   /Wi-LAN_Radar-Sample Log                                       APL-UPPO_002998306
                                              files_20180124/2_enclosures/ATT_2017.dlf
PX2358                             8/4/2020   /Wi-LAN_Radar-Sample Log                                       APL-UPPO_002998309
                                              files_20180124/2_enclosures/TMO_2016.dlf
PX2362                             8/4/2020   /Wi-LAN_Radar-Sample Log                                       APL-UPPO_002998313
                                              files_20180124/2_enclosures/Sprint_2015.dlf
PX2366                             8/4/2020   VZW.zip/VZW/Data_CA_DNCA66058/Text_Converted.txt               APL-UPPO_003005290
PX2367                             8/4/2020   2.zip/AT&T/VOLTE_DOHI12518/Text_Converted.txt                  APL-UPPO_003005291
PX2535                             8/4/2020   Apple Website, iPhone X - Technical Specifications             POAP_00241464 -
                                                                                                             POAP_00241471
PX2551                             8/4/2020   Innography - US8019332 B2                                      POAP_000238788 -
                                                                                                             POAP_000238790
PX2552                             8/4/2020   Innography - US8102833 B2                                      POAP_000238791 -
                                                                                                             POAP_000238792
PX2553                             8/4/2020   Innography - US8385284 B2                                      POAP_000238793 -
                                                                                                             POAP_000238796
PX2554                             8/4/2020   Innography - US8411557 B2                                      POAP_000238799 -
                                                                                                             POAP_000238801
PX2555                             8/4/2020   Innography - US9001774 B2                                      POAP_000238797 -
                                                                                                             POAP_000238798
PX2735                             8/4/2020   Apple Inc.’s Thirteenth Supplemental Response to Plaintiffs’
                                              First Set of Interrogatories, 4/22/2020
PX2821                             8/5/2020   Reed-Arthurs Report, Attachment C, Screen Shots of Survey

PX2822                             8/5/2020   Reed-Arthurs Report, Attachment D, Notes Focus Group -
                                              December 27, 2019
PX2855                             8/4/2020   Expert Report of Mr. Claude Royer, 5/6/2020
PX5107                             8/4/2020   iPhone 11 - Technical Specifications [804]                    POAP_00245691 -
                                                                                                            POAP_00245697
PX5137                             8/5/2020   Apple Watch Series 5 - Compare Models - Apple                 POAP_00245874 -
                                                                                                            POAP_00245874
PX5262                             8/4/2020   02/01/2017 Patent Assignment from Samsung to Unwired Planet POAP_00010812 -
                                              International Limited re '154 and '774                        POAP_00010819
PX5263                             8/4/2020   02/23/2014 Patent Assignment from LG to Optis Cellular        POAP_00011220 -
                                              Technology, LLC re '833 and '332                              POAP_00011251
PX5265                             8/4/2020   02/23/2014 Patent Assignment from Panasonic to Optis Wireless POAP_00011252 -
                                              Technology, LLC re '557 and '284                              POAP_00011321
PX5278                             8/5/2020   Updated Kennedy Report, Exhibit 1E
PX5279a                            8/5/2020   Updated Kennedy Report, Exhibit 2
PX5280a                            8/5/2020   Updated Kennedy Report, Exhibit 3
PX5281a                            8/5/2020   Updated Kennedy Report, Exhibit 4
PX5283                             8/5/2020   Updated Kennedy Report, Exhibit 6
PX5284                             8/5/2020   Updated Kennedy Report, Exhibit 7
PX5285                             8/5/2020   Updated Kennedy Report, Exhibit 8
PX5286                             8/5/2020   Updated Kennedy Report, Exhibit 9
PX5288                             8/5/2020   Updated Kennedy Report, Exhibit 11A
PX5293                             8/5/2020   Updated Kennedy Report, Exhibit 15A
PX5294                             8/5/2020   Updated Kennedy Report, Exhibit 15B
PX5301                             8/5/2020   Updated Kennedy Report, Exhibit 22A
                                                                  5
Case 2:19-cv-00066-JRG Document 488 Filed 08/12/20 Page 6 of 8 PageID #: 39246
                                  PX0119

            PX #    BATES RANGE                SOURCE
            119a    APL-UPPO-SC - A_000001 -   Mahon
                    APL-UPPO-SC - A_000003
            119b    APL-UPPO-SC - A_000008 -   Mahon
                    APL-UPPO-SC - A_000011
            119c    APL-UPPO-SC - A_000063     Mahon
            119d    APL-UPPO-SC - A_000261 -   Madisetti
                    APL-UPPO-SC - A_000275
            119e    APL-UPPO-SC - A_000417     Madisetti
            119f    APL-UPPO-SC - A_000419     Madisetti
            119g    APL-UPPO-SC - A_000422 -   Madisetti
                    APL-UPPO-SC - A_000424
            119h    APL-UPPO-SC - A_000425 -   Madisetti
                    APL-UPPO-SC - A_000434
            119i    APL-UPPO-SC - A_000435 -   Madisetti
                    APL-UPPO-SC - A_000442
            119j    APL-UPPO-SC - A_000478     Madisetti
            119k    APL-UPPO-SC - A_000563 -   Madisetti
                    APL-UPPO-SC - A_000565
            119l    APL-UPPO-SC - A_000586 -   Mahon
                    APL-UPPO-SC - A_000588
            119m    APL-UPPO-SC - A_000589 -   Mahon
                    APL-UPPO-SC - A_000596
            119n    APL-UPPO-SC - A_000597     Mahon
            119o    APL-UPPO-SC - A_000603 -   Mahon
                    APL-UPPO-SC - A_000607
            119p    APL-UPPO-SC - A_000665 -   Madisetti
                    APL-UPPO-SC - A_000669




                                      6
Case 2:19-cv-00066-JRG Document 488 Filed 08/12/20 Page 7 of 8 PageID #: 39247
                                  PX0120

            PX #    BATES RANGE               SOURCE
            120a    APL-UPPO-SC-B_000017 -    Madisetti
                    APL-UPPO-SC-B_000019
            120b    APL-UPPO-SC-B_000022      Madisetti
            120c    APL-UPPO-SC-B_000023      Madisetti
            120d    APL-UPPO-SC-B_000024      Madisetti
            120e    APL-UPPO-SC-B_000025      Madisetti
            120f    APL-UPPO-SC-B_000033 -    Madisetti
                    APL-UPPO-SC-B_000035
            120g    APL-UPPO-SC-B_000042 -    Madisetti
                    APL-UPPO-SC-B_000043
            120h    APL-UPPO-SC-B_000044 -    Madisetti
                    APL-UPPO-SC-B_000045
            120i    APL-UPPO-SC-B_000080 -    Madisetti
                    APL-UPPO-SC-B_000083
            120j    APL-UPPO-SC-B_000336 -    Mahon
                    APL-UPPO-SC-B_000337
            120k    APL-UPPO-SC-B_000415 -    Mahon
                    APL-UPPO-SC-B_000428
            120l    APL-UPPO-SC-B_000541      Madisetti
            120m    APL-UPPO-SC-B_000544      Madisetti
            120n    APL-UPPO-SC-B_000545      Madisetti
            120o    APL-UPPO-SC-B_000547 -    Madisetti
                    APL-UPPO-SC-B_000569
            120p    APL-UPPO-SC-B_000578      Madisetti
            120q    APL-UPPO-SC-B_000592 -    Madisetti
                    APL-UPPO-SC-B_000594
            120r    APL-UPPO-SC-B_000595 -    Madisetti
                    APL-UPPO-SC-B_000597
            120s    APL-UPPO-SC-B_000601 -    Madisetti
                    APL-UPPO-SC-B_000613
            120t    APL-UPPO-SC-B_000769      Madisetti
            120u    APL-UPPO-SC-B_000775 -    Madisetti
                    APL-UPPO-SC-B_000776
            120v    APL-UPPO-SC-B_000780 -    Madisetti
                    APL-UPPO-SC-B_000793
            120w    APL-UPPO-SC-B_000794 -    Madisetti
                    APL-UPPO-SC-B_000795
            120x    APL-UPPO-SC-B_000796 -    Madisetti
                    APL-UPPO-SC-B_000798
            120y    APL-UPPO-SC-B_000951 -    Mahon
                    APL-UPPO-SC-B_000953



                                      7
Case 2:19-cv-00066-JRG Document 488 Filed 08/12/20 Page 8 of 8 PageID #: 39248
                                  PX0120

            PX #    BATES RANGE               SOURCE
            120z    APL-UPPO-SC-B_000965 -    Mahon
                    APL-UPPO-SC-B_000966
            120aa   APL-UPPO-SC-B_000977 -    Mahon
                    APL-UPPO-SC-B_000980
            120ab   APL-UPPO-SC-B_000996      Mahon
            120ac   APL-UPPO-SC-B_001144      Mahon
            120ad   APL-UPPO-SC-B_001148      Mahon
            120ae   APL-UPPO-SC-B_001160      Mahon
            120af   APL-UPPO-SC-B_001161      Mahon
            120ag   APL-UPPO-SC-B_001162      Mahon
            120ah   APL-UPPO-SC-B_001165      Mahon
            120ai   APL-UPPO-SC-B_001166 -    Mahon
                    APL-UPPO-SC-B_001168
            120aj   APL-UPPO-SC-B_001169      Mahon
            120ak   APL-UPPO-SC-B_001170      Mahon
            120al   APL-UPPO-SC-B_001173 -    Mahon
                    APL-UPPO-SC-B_001182
            120am   APL-UPPO-SC-B_001374 -    Mahon
                    APL-UPPO-SC-B_001405
            120an   APL-UPPO-SC-B_001444 -    Mahon
                    APL-UPPO-SC-B_001447
            120ao   APL-UPPO-SC-B_001458 -    Madisetti
                    APL-UPPO-SC-B_001567
            120ap   APL-UPPO-SC-B_001468 -    Madisetti
                    APL-UPPO-SC-B_001487
            120aq   APL-UPPO-SC-B_001511 -    Madisetti
                    APL-UPPO-SC-B_001526
            120ar   APL-UPPO-SC-B_001668 -    Mahon
                    APL-UPPO-SC-B_001675




                                      8
